IN THE UNITED STATES DISTRICT C()URT
FOR THE WESTERN DISTRICT 0F PENNSYLVANIA

DAELON HlLL-JOHNSON, )
)
Petitioner, ) Civil Action No. 18-1363
) Judge Marilyn J. Horan/
v. ) l\/Iagistrate Judge Maureen P. Kelly
)
ORLANDO HARPER, )
)
Respondent. )
ORDER

Daelon Hill-Johnson (“Petitioner”) is currently housed in the Allegheny County Jail.
Petitioner has filed what purports to be a Petition f`or Writ of` Habeas Corpus pursuant to 28
U.S.C. § 2241 (the “Petition”). By means of the Petition, he seeks to challenge his conviction
obtained in this Court by means of`a guilty plea before the Honorable Arthur J. Schwab on
February 15, 2018. USA v. Hill-Johnson, 2:17-cr-226-AJS-l (W.D. Pa. ECF No. 46). Petitioner
pleaded guilty to a drug possession charge and a firearm violation. Petitioner has not yet been
sentenced

The case was referred to l\/lagistrate Judge Maureen Kelly in accordance with the
Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Local Civil Rules 72.C and D.

Magistrate Judge Kelly’s Report and Recommendation, ECF No. 2, filed on November 1,
2018, recommended that the Petition be dismissed before being served because the Petition is not
jurisdictionally proper given that Petitioner has not yet been sentenced, has not yet filed a
Section 2255 l\/lotion and he may yet do so. Petitioner was informed that he could file

Objections to the Report by November 19, 2018. No Objections were filed.

AND NOW, this _3§:" day of November 2Q18, after de novo review of the
record in this case including the Report and Recommendation;

IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus, is
DISMISSED. No decision need be made concerning a Certificate of Appealability given that a
Certificate of Appealability is inapplicable to Section 2241 Petitions filed by federal convicts
challenging their convictions

IT IS FURTHER ORDERED that the Report and Recommendation, ECF
No. 2, of Magistrate Judge Kelly, dated November l, 2018, is adopted as the opinion ofthe
Court.

The Clerk is to mark the case closed.

\

_ " /'4!

'l _. ` l- \x"
MARIL`V'N\J.F%RAN
UN)TED STATEs DIsTRlCT JquE

 

cc: The Honorable Maureen P. Kelly
United States Magistrate Judge

DAELON HILL-JOHNSON
2655 Brighton Road
Pittsburgh, PA 15212

